Citation Nr: 0708858	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable disability evaluation for 
left internal mammary adhesion.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1939 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that 
among other things denied an increased rating for tinnitus, a 
left internal mammary adhesion, and entitlement to a total 
disability rating based on individual unemployability (TDIU).

In December 2002, the Board denied the veteran's appeal as to 
the issue of an increased rating for tinnitus.  The veteran 
thereafter appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).

At the same time the Board undertook additional development 
with regard to the issues of an increased rating for left 
internal mammary adhesion and a TDIU, in accordance with 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was subsequently invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board remanded the case in December 
2003, for the RO to consider evidence developed by the Board 
and to afford the veteran a current VA examination.

In December 2003, the Court granted a joint motion of the 
veteran and VA's General Counsel to vacate the Board's 
December 2002 decision, and remanded the case to the Board.  
The basis of the remand was that the Board had not provided 
adequate reasons and bases for its finding that the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) had been complied with.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b).  In April 2004, the Board 
remanded the tinnitus claim to ensure compliance the with 
notice requirements of the VCAA. 

When the veteran's appeal was before the Board in December 
2002, he was represented by a private attorney.  In a 
February 2004 letter, the Board notified the veteran that, 
effective July 28, 2003, VA had revoked that attorney's 
authority to represent VA claimants and thus the Board was no 
longer able to recognize him as his representative.  The 
Board advised him that he could represent himself, i.e., 
prosecute the appeal pro se, select a Veterans Service 
Organization to represent him, or choose to have another 
attorney represent him.  The Board offered assistance to the 
veteran in appointing new representation, and notified him 
that if it did not hear from him within 30 (thirty) days of 
the date of the letter, it would assume that he wanted to 
represent himself and that the Board would resume its review 
of his appeal.  Later in February 2004 the veteran responded 
that he wished to represent himself.

In June 2005, the Board again remanded the issues of an 
increased evaluation for internal mammary adhesion and a 
TDIU.  The Board also noted that proceedings on the issue of 
an increased evaluation for tinnitus had been stayed by the 
Secretary.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
applicable regulations.

2.  Residuals of a left mammary adhesion are asymptomatic.  

3.  Service connection is currently in effect for 
labyrinthitis rated as 30 percent disabling; bilateral 
hearing loss rated as 20 percent disabling; residuals of 
through and through gunshot wound, left foot rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
fracture of the fifth metatarsal, rated as 10 percent 
disabling; PTSD rated as 10 percent disabling; healed 
duodenal ulcer, rated as noncompensable; and left internal 
mammary adhesion, rated as noncompensable; these are of a 
common etiology and were incurred in action.

4.  The veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 & 2006).

2.  The criteria for a compensable disability evaluation for 
a left mammary adhesion have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.20, 4.73, 
4.104, Diagnostic Codes 5321, 5322, 7100 (2006).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the issue of an increased evaluation for a 
left internal mammary adhesion, the Board notes that November 
2005 and March 2006 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate these 
claims.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The November 2005 and March 2006 letters notified the veteran 
of the need to submit any pertinent medical or service 
medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and which included notice of the type of evidence 
necessary to establish a disability rating.  He did not 
receive legally sufficient VCAA notice with regard to an 
effective date.  As to the issue of an increased evaluation 
for a left internal mammary adhesion, as the claim is being 
denied and no effective date is being set, there is no 
prejudice to the veteran.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here the notice was provided after the initial 
rating, but the deficiency in the timing of the notice was 
remedied by readjudication of the claim after provision of 
the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the TDIU claim, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded a VA examination.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the increased rating claim.

Tinnitus

The VCAA requirements pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre- 
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  There is no dispute that the current version of 
Diagnostic Code 6260 precludes separate 10 percent ratings.  
Therefore, the claim for an evaluation in excess of 10 
percent for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracical the application of regular schedular 
standards.  In this case the veteran has not been employed at 
any time during the appeal period, and marked interference 
with current employment has not been shown.  The disability 
has not required any periods of recent hospitalization.  
There has been no allegation or showing of any other unusual 
or exceptional factors.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.


Left Internal Mammary Adhesion

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A left internal mammary adhesion is not listed in the VA 
rating schedule.  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2006).

The disability has been rated as analogous to 
arteriosclerosis, under the rating criteria in effect prior 
to 1997.  Under DC 7100 arteriosclerosis, general, is 
assigned a noncompensable disability evaluation for no 
symptoms of renal, cardiac, or cerebral complications.  A 20 
percent disability evaluation was assigned where there was 
slight weakening of body vigor.  38 C.F.R. § 4.104, DC 7100 
(1997).  

Diagnostic Code 5321 evaluates injuries to Muscle Group XXI.  
This muscle group controls the function of respiration and 
includes the thoracic muscle group.  A noncompensable 
evaluation is warranted for slight disability.  A 10 percent 
rating reflects a moderate disability.  A 20 percent 
evaluation is assigned for a moderately severe or severe 
disability.

Under Diagnostic Code 5322, which contemplates impairment to 
Muscle Group XXII (Muscles of the front of the neck), a 
noncompensable evaluation is warranted for slight disability, 
a moderate disability is assigned a 10 percent evaluation, 
and a moderately severe disability is assigned a 20 percent 
evaluation.  The maximum evaluation of 30 percent is assigned 
for severe disability.

Because the evidence, as discussed below, shows that the 
disability involved the chest muscle and not the heart or 
chest wall, it is more appropriately rated on the basis of 
muscle injury.

The veteran sustained an injury to his left chest wall in as 
the result of a mine explosion during combat in France in 
November 1944.  He was returned to duty where he sustained 
additional combat injuries.  Service medical records document 
essentially no complaints of, or treatment for, the mammary 
adhesion.  He underwent a detailed physical examination at a 
U.S. Naval Hospital in August 1946.  There were no findings 
referable to the adhesion.

Examination and treatment reports in the decades immediately 
following service make no mention of the mammary artery 
adhesion.

In a December 1997 rating decision, the RO granted service 
connection for an internal mammary artery adhesion to the 5th 
rib.

In December 2005, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
sustained a shrapnel wound to his left chest during World War 
II damaging the muscle and vasculature of the pectoralis area 
but not penetrating the chest wall.  In the 1990's, the 
veteran reported that he began to have pain in the region, 
which was initially thought to be secondary to the prior 
wound but cardiac catheterization showed obstruction of 
multiple coronary vessels and in 1997 led to multi-vessel 
coronary artery bypass graft surgery.  Since the surgery, the 
veteran was noted to have been on cholesterol lowering 
medications and he had had no further symptoms in the 
pectoralis region and had not had any other chest pain.

Physical examination revealed that there were two chest wall 
scars, the first being a 3 inch horizontal scar in the left 
pectoralis region, and the second being a 12 inch vertical 
scar over the mid chest. 

It was the examiner's impression that the veteran had a prior 
shell fragment wound of the left pectoralis region without 
apparent residuals.

A compensable evaluation under DCs 5321 or 5322 would require 
a moderate injury.  The provisions of 38 C.F.R. § 4.56(d)(2) 
(2006), describe a moderate injury as involving a through and 
through or deep penetrating wound.  The veteran's injury was 
not reported until long after service, and did not penetrate 
the chest wall.  This finding belies a conclusion that it was 
deep penetrating or through and through.  Under 38 C.F.R. 
§ 4.56, a moderate injury is also one shown to have been 
treated in service with consistent complaints of one or more 
of the cardinal signs of muscle disability.  The veteran does 
not meet these criteria, inasmuch as there were no pertinent 
reports of treatment or complaints until long after the 
injury.  The veteran also lacks any of the objective signs of 
a moderate injury as described in 38 C.F.R. § 4.56.  There is 
no loss of deep fascia, muscle substance or impairment of 
muscle tonus or function.  The veteran has been shown to have 
no more than a slight injury.  

An increased evaluation would also not be warranted under the 
old DC 7100, as the veteran has not been shown to have renal, 
cardiac, or cerebral complications resulting from his left 
internal mammary adhesion.  The current version of the rating 
schedule does not include DC 7100, and a rating under other 
codes pertaining to the heart, arteries or vascular system 
are not warranted because there is no current evidence that 
the service connected disability causes impairment in those 
systems.

A compensable rating on the basis of scars is also not 
warranted because the recent evidence does not show a 
symptomatic scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002 & 2006).

Absent evidence of symptomatic disability, the preponderance 
of the evidence is against the claim and it must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321, 4.7, 4.21 (2006).

Total Rating

Total disability may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, in pertinent part, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

In June 2005, the Board remanded this matter for additional 
development, to include a VA examination to determine if the 
veteran's service-connected disabilities made him 
unemployable.  

In a December 2005 report, the veteran's private physician, 
R. Kitch, M.D., reported that the veteran had been previously 
seen 8 years earlier with complaints of hearing loss and 
vertigo.  The veteran described his symptoms as episodic 
disabling vertigo occurring several times per day, lasting 
seconds to minutes, as well as generalized balance 
disturbance and subjective fluctuation in hearing.  The 
symptoms were noted to have begun in 1944 when the veteran 
sustained a concussion closed head injury and loss of 
consciousness following a mine explosion.  He noted that the 
evaluation performed in 1998 had revealed a bilateral mild 
downsloping to severe sensorineural hearing loss, poor 
discrimination, chronic right beating nystagmus, and abnormal 
electrocochleography.  These findings were consistent with 
post concussive origin and probable post concussive hydrops.  
There was no history of otologic surgery.

Dr. Kitch noted that that the veteran had long standing 
hearing loss, fluctuating sensorineural hearing loss, and 
episodic vertigo consistent with post concussive central 
etiology as well as peripheral cochieovestibulopathy which by 
history was also likely post concussive primarily.  Previous 
assessment of his otovestibular impairment had been 
calculated as 56.6 percent binaural hearing loss or 20 
percent impairment of the whole person in addition to 5 
percent impairment from tinnitus affecting auditory 
discrimination.  His balance impairment was considered class 
II vestibular impairment, rated as 30 percent of the whole 
person.  Dr. Kitch found the veteran unemployable based upon 
his inability to drive or ambulate safely.  

In conjunction with the June 2005 Board remand, the veteran 
was afforded a VA examination in December 2005, to determine 
his employability.  

At the time of the examination, the veteran was noted to have 
sustained a shrapnel wound to his left chest during World War 
II damaging the muscle and vasculature of the pectoralis area 
but not penetrating the chest wall.  In the 1990's, the 
veteran reported that he began to have pain in the region, 
which was initially thought to be secondary to the prior 
wound but cardiac catheterization showed obstruction of 
multiple coronary vessels and in 1997 led to multi-vessel 
coronary artery bypass graft surgery.  Since the surgery, the 
veteran was noted to have been on cholesterol lowering 
medications and he had had no further symptoms in the 
pectoralis region and had not had any other chest pain.  The 
explosions during the war also caused some degree of damage 
to the balance mechanism as since that time, the veteran had 
brief loss of balance without dizziness and without blacking 
out, now occurring roughly daily and very briefly and rarely 
causing him to fall.  This occurred most often when getting 
out of bed in the early morning.  There was also apparently a 
decrease in his hearing acuity since the explosion, which had 
recently been documented by an audiologist.  

The veteran was also noted to have had a duodenal ulcer in 
the mid 1940's, treated with antacids and dietary 
restrictions with complete healing of the ulcer back in the 
early years and no subsequent symptoms.  The veteran was 
further noted to have sustained a gunshot wound to the distal 
fifth metatarsal of the left foot near the fifth MP joint, 
with the only symptoms being mild soreness during cold 
weather.  The veteran was further noted to have had PTSD 
symptoms shortly after the war which had resolved and not 
caused any subsequent difficulties.  

The examiner noted that from the mid 1940's until the 1980's 
the veteran worked in mechanical construction successfully 
raising five children and putting them all through college.  
He retired in the 1980's.  His activities of daily living 
were not affected by any of the above symptoms.  

Physical examination revealed the veteran's blood pressure 
readings were 138/78, 136/78, and 138/80.  The HEENT 
examination was normal.  The neck was normal.  The heart 
sounds were normal without murmur or gallop.  The lung sounds 
were normal without rales, rhonchi, or wheezes.  There were 
two chest wall scars, the first being a 3 inch horizontal 
scar in the left pectoralis region and the second being a 12 
inch vertical scar over the mid chest.  The extremities 
demonstrated normal range of motion and strength.  The left 
foot examination was normal with minimal scarring, normal 
pulses, and normal toe mobility.  The back examination was 
normal.  There were no dermatological, neurologic, metabolic, 
or mental health abnormalities.  The veteran had a normal 
posture and gait without any assistive devices.  

It was the examiner's impression that the veteran had a prior 
shell fragment wound of the left pectoralis region without 
apparent residuals; coronary artery disease unrelated to 
prior service, leading to bypass surgery in the late 1990's 
also unrelated to prior service and specifically unrelated to 
his left chest shell fragment wound; symptoms of 
labyrinthitis, tinnitus, and decreased hearing acuity; remote 
history of duodenal ulcer which had long healed without 
apparent residuals; remote history of fracture of left fifth 
toe without residuals; remote gunshot wound of the left foot 
without residuals; and remote PTSD long ago resolved without 
residuals.

The examiner stated that in his opinion, the veteran's 
history proved him to be and to have been very employable 
over the past 60 years.  The examiner further stated that 
none of the above problems caused any current disability and 
none of the above problems had any adverse effect on the 
veteran's potential employability at this time.  He noted 
that the claims folder had been reviewed.  

In a September 2006 letter, Dr. Kitch observed that the 
veteran had evidence of binaural hearing loss, longstanding, 
which subjectively dated back to 1944 when he sustained a 
concussion and a closed head injury following a mine 
explosion.  He noted that tests had shown a persistent 
sensorineural hearing loss now measured at 67 percent 
binaural impairment.  The veteran continued to have episodic 
vertigo and fluctuations in his hearing with abnormal 
electrocochleography suggestive of posttraumatic hydrops 
relating the mine explosion to the cause of episodic vertigo.  
He remained completely impaired, unable to drive, and 
unemployable outside of the home because of his class II 
vestibular impairment, which was rated at 30 percent 
impairment of the whole person.  On examination, there were 
no new changes.

In a September 2006 letter, G. K, a Brigadier General for the 
South Carolina State Guard indicated that he had known the 
veteran for several years as an active voluntary member in 
the state defense force that he currently commanded.  He 
noted that the veteran had been the Brigade Engineer Officer 
for the 3rd Brigade of the South Carolina State Guard.  He 
reported that the veteran had informed him that he had to 
give up that post.  Gen K. stated that it had been very 
noticeable recently that the veteran's disabilities had 
become increasingly serious.  The veteran had lost the 
independence of being able to drive because of the escalation 
of his attacks of vertigo.  No longer being able to drive, 
the veteran had to now depend on someone to take him 
everywhere.  Because of this he had been forced to give up 
the very activities that had provided quality to his life.  

First, it must be determined whether the veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
For purposes of that section multiple injuries incurred in 
action will be considered a single disability.  All of the 
veteran's service connected disabilities were the result of 
injuries sustained in action.  As such, his 60 percent 
evaluation meets the percentage requirements of 38 C.F.R. 
§ 4.16(a).

There is conflicting opinion as to whether the service 
connected disabilities render the veteran unemployable.  
While the most recent VA examiner concluded that the 
veteran's service connected conditions were causing no 
disability, that examiner also reported that the veteran was 
experiencing attacks of vertigo, or dizziness, that caused 
him to fall down on a daily basis.  This history weighs 
against the examiner's conclusion that the veteran was 
experiencing no disability.

The private physician considered an essentially accurate 
history and concluded that the vertigo with his service 
connected hearing loss rendered the veteran unemployable.  
The veteran's employment experience has been as a master 
plumber and contractor.  These are fields that would seem to 
require an ability to keep ones balance without danger of 
falling.  While the evidence is not clear cut, it is in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, a TDIU is granted.









							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for a left mammary adhesion is 
denied.  

Entitlement to TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


